Citation Nr: 0007868	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-14 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
to include coronary artery disease with a history of 
myocardial infarction, status post coronary artery bypass 
graft, and hypertension.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
prostate cancer, to include as due Agent Orange exposure.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
psychiatric disorder, to include Alzheimer's type dementia 
with chronic depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which denied the benefits sought on appeal.  
The veteran served on active service from January 1953 to May 
1954. 

The Board notes that, in a September 1998 VA form 9 (Appeal 
to Board of Veterans' Appeals), the veteran requested a 
hearing before a hearing officer, and thus, such hearing was 
scheduled for December 1998.  However, the evidence shows the 
veteran canceled the scheduled hearing.  As the record does 
not contain further indication that the veteran or his 
representative requested that the hearing be rescheduled, the 
Board deems the veteran's September 1998 request for an 
appeal hearing withdrawn.  See 38 C.F.R. § 20.702 (1999).


FINDINGS OF FACT

1.  There is no medical evidence that establishes a causal 
nexus between the veteran's current heart disorder, and his 
in-service symptomatology or his period of service. 

2.  In a December 1996 rating decision, the RO denied the 
appellant service connection for prostate cancer; this 
decision is final. 

3.  Evidence regarding the claim of service connection for 
prostate cancer as associated with the claims folder since 
the December 1996 rating decision, when considered alone or 
in conjunction with all of the evidence of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

4.  In a May 1957 rating decision, the RO denied the veteran 
service connection for depressive reaction. 

5.  In a May 1990 Board decision, the Board affirmed the RO's 
denial of service connection for a psychiatric disorder; this 
decision is final. 

6.  Evidence associated with the claims folder since the May 
1990 Board decision, when considered alone or in conjunction 
with all of the evidence of record, is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a heart disorder, to include coronary artery disease with 
a history of myocardial infarction, status post coronary 
artery bypass graft, and hypertension, is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The December 1996 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(1999).

3.  The appellant has not submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
prostate cancer, to include as due Agent Orange exposure, and 
the claim is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

4.  The May 1990 Board decision is final.  38 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. § 20.1100 (1999).

5.  The appellant has not submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
a psychiatric disorder, to include Alzheimer's type dementia 
with chronic depression, and the claim is not reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 20.1105, 3.156(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Heart Disorder, to Include 
Coronary Artery Disease with a History of Myocardial 
Infarction, Status Post Coronary Artery Bypass Graft, and 
Hypertension.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
Service connection may also be allowed on a presumptive basis 
for certain diseases, such as organic heart disease, if they 
become manifest to a compensable degree within one year after 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1999).  

Additionally, in Allen v. Brown, 7 Vet. App. 439 (1995), the 
Court made clear that service connection may be granted when 
it is shown that the claimed disorder has been aggravated by 
a service-connected disability.  In such cases, according to 
the Court, a basis exists upon which to predicate a grant of 
entitlement to service connection on a secondary basis.  
Thus, pursuant to 38 U.S.C.A. § 1110 (West 1991), and 38 
C.F.R. § 3.310(a) (1999), when aggravation of a veteran's 
nonservice-connected disorder is proximately due to or the 
result of a service-connected disability, such veteran shall 
be compensated for the degree of disability, but only that 
degree over and above the degree of disability existing prior 
to the aggravation. 38 C.F.R. § 3.322 (1999).

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for the claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  Thus, the claimant is 
required to establish a nexus between the claimed disability 
and his/her active military service, even if a continuity of 
symptomatology has been established under 38 C.F.R. 
§ 3.303(b).  See Clyburn v. West, 12 Vet. App. 296 (1999) 
(distinguishing the factual circumstances in Falzone v. 
Brown, 8 Vet. App. 398 (1995), and Hampton v. Gober, 10 Vet. 
App. 481 (1997)).

In this case, the veteran's service medical records show that 
during his service he complained of and was treated for 
heart/chest symptomatology on various occasions.  
Specifically, the service medical records include August 1953 
notations showing he complained of pain around the heart, 
dyspnea on slightest exertion, and left arm numbness upon 
awakening.   In addition, November 1953 notations reveal the 
veteran complained of heart pain shooting through the left 
arm, and, upon further studies, it was determined he had 
bradycardia.

As to the post-service medical evidence, medical records from 
the Richland Memorial Hospital dated from July 1977 to May 
1988 describe the treatment the veteran received for various 
health problems, including treatment in July 1977 for 
suspected angina pectoris and hypertension.  In addition, a 
document from Sentry Drugs lists the dates the veteran's 
prescriptions for Limbitrol, Bellergal and Dolobid were 
refilled. 

Medical records from the Columbia VA Medical Center (VAMC) 
dated from April 1993 to June 1998 describe the veteran's 
treatment for coronary artery disease, chest pain syndrome, 
hypertension, and history of myocardial infarction.  
Furthermore, medical records from the Providence Hospital 
dated from February 1994 to April 1996 describe the treatment 
the veteran received for his heart condition.  Notably, these 
records include December 1995 notations showing that his 
coronary risk profile was remarkable for smoking a pack of 
cigarettes per day for 20 years.

Moreover, records from the Thoracic and Cardiovascular 
Associates dated from December 1995 to March 1996; and from 
John T. Beard, M.D., dated from December 1995 to August 1996 
further describe the treatment the veteran received for his 
heart problems.  With respect to the records from Dr. Beard, 
these records include March 1996 notations indicating the 
veteran complained of nausea following radiation therapy for 
prostate cancer and post-smoking, and that he continued with 
infrequent smoking.  At this time, he was recommended to 
attempt abrupt cessation of cigarette smoking.

Finally, the record includes various written statements from 
D. P. Elliott, Jr., Frizeal G. Shannon, Thelma M. Ragin, and 
Abraham and Hauleau Smith noting that, prior to his entrance 
into the service, the veteran did not have any health 
abnormalities. 

After a review of the record, the Board finds that the 
veteran has not submitted medical evidence showing that he 
currently suffers from a heart disorder which is related to 
the symptomatology he presented during his service, which is 
proximately due to or the result of a service-connected 
disability, or which is otherwise related to his period of 
service.  Specifically, in this case the veteran has failed 
to satisfy an essential element necessary to well ground his 
claim, which is the existence of a nexus between the current 
claimed heart disorder and his period of service.  A well-
grounded claim must be supported by evidence, not merely 
allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Furthermore, the Board acknowledges that the evidence shows 
the veteran was treated for heart abnormalities, including 
bradycardia, during his service, as well as that he has 
continued to have problems with his heart since the mid 1970s 
to the present day.  See 38 C.F.R. § 3.303(b) (1999).  
However, the Board finds that the veteran has not met the 
requirement of 38 C.F.R. § 3.303(b) because he has not 
established, via competent medical evidence, that his present 
heart disorder is related to his in-service heart 
symptomatology.  See Clyburn v. West, 12 Vet. App. 296 (1999) 
(distinguishing the factual circumstances in Falzone v. 
Brown, 8 Vet. App. 398 (1995), and Hampton v. Gober, 10 Vet. 
App. 481 (1997)); see also Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  Moreover, the evidence of record does not show 
the veteran developed organic heart disease within a one year 
period of his discharge from service, and thus, entitlement 
to service connection on a presumptive basis has not been 
established.  See 38 C.F.R. §§ 3.307, 3.309 (1999).

Thus, in the absence of competent medical evidence to support 
the claim of service connection for a heart disorder, to 
include coronary artery disease with a history of myocardial 
infarction, status post coronary artery bypass graft, and 
hypertension, the Board can only conclude that the veteran 
has not presented evidence sufficient to justify a belief by 
a fair and impartial individual that his claim is well 
grounded, and the claim will be denied on that basis.  See 
38 U.S.C.A. § 5107(a).

In arriving at this conclusion, the Board has taken into 
consideration the various written statements submitted by the 
veteran, his representative, D. P. Elliott, Jr., Frizeal G. 
Shannon, Thelma M. Ragin, and Abraham and Hauleau Smith, all 
containing evidence tending to link the veteran's current 
heart disorder to his service.  While the Board acknowledges 
the sincerity of these statements, the Board notes that 
neither the veteran nor these other individuals, as lay 
persons, are qualified to offer a medical opinion regarding 
the etiology of his heart disorder and/or qualified to 
fulfill the nexus requirement.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); see also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit, supra, in which the 
Court held that a veteran does not meet the burden of 
presenting evidence of a well grounded claim where the 
determinative issue involves medical causation and the 
veteran presents only lay testimony by persons not competent 
to offer such medical opinions).  See generally See Clyburn 
v. West, 12 Vet. App. 296 (1999). 

Moreover, as the veteran has failed to meet his initial 
burden of submitting evidence which would well ground his 
claim of service connection, VA is under no duty to assist 
the veteran in developing the facts pertinent to the claim.  
See Epps, supra.  There is nothing in the text of section 
5107 to suggest that VA has a duty to assist the claimant 
until he or she meets his or her burden of establishing a 
"well grounded" claim.  See 38 U.S.C.A. § 5107(a) (West 
1991); see also Epps, supra.  The Board is not aware of any 
circumstances in this matter which would put VA on notice 
that relevant evidence may exist or could be obtained, which, 
if true, would make the claim on appeal "plausible".  See 
generally McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 
1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present a well grounded 
claim of service connection, and the reasons for which his 
claim has failed.  See Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995). 

II.  Whether New and Material Evidence Has Been Submitted to
Reopen the Claims of Entitlement to Service Connection.

The law grants a period of 1 year from the date of the notice 
of the result of the initial determination for the filing of 
a notice of disagreement; otherwise, that decision becomes 
final and is not subject to revision in the absence of new 
and material evidence or clear and unmistakable error.  See 
38 U.S.C.A. §§ 7104, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.105(a) (1999).  However, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the claim will be reopened and reviewed.  See 38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

Consideration of whether new and material evidence has been 
submitted is required before the merits of a claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
New evidence will be presumed credible solely for the purpose 
of determining whether a claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In the recent case of Winters v. West, 12 Vet. App. 203 
(1999) (en banc), the United States Court of Appeals for 
Veterans Claims (the Court), citing Elkins v. West 12 Vet. 
App. 209 (1999) (en banc), held that the two-step process set 
out in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998):  the Secretary must first determine whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled. 


A.  Prostate Cancer, to Include as due Agent Orange Exposure.

In this case, in a December 1996 rating decision, the veteran 
was denied service connection for prostate cancer, including 
as due to Agent Orange Exposure on the grounds that the 
veteran neither served in the Republic of Vietnam, nor had 
been exposed to Agent Orange during his service.  The veteran 
was provided notice of this determination by VA letter dated 
that same month.  However, the veteran did not timely appeal 
the December 1996 rating decision.  As such, the December 
1996 rating decision is final as outlined in 38 U.S.C.A. § 
7105 (West 1991), and consequently, the veteran's claim may 
only be reopened if new and material evidence is submitted.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (1999).

In this case, since the December 1996 final adjudication, the 
additional evidence in the file which is related to this 
issue includes medical records from the Columbia VAMC dated 
from May 1997 to June 1998, which describe the treatment the 
veteran has received for heart problems, depression, 
hypertension, and prostate cancer, including chemotherapy.  
In addition, an August 1997 VA Aid and Attendance examination 
report notes the veteran's diagnoses included status post 
prostate radiotherapy (unknown staging). 

After a review of the additional evidence submitted 
subsequent to the December 1996 rating decision, the Board 
finds that the veteran has not submitted new and material 
evidence which would allow a reopening of his claim.  The 
additional evidence submitted essentially fails to contain 
any indication that the veteran served in the Republic of 
Vietnam during his active service, or that he was exposed to 
Agent Orange during his service.  In the alternative, the 
evidence fails to contain any indication that the veteran's 
prostate cancer is otherwise related to his period of 
service.  See generally 38 C.F.R. §§ 3.307(a)(6), 3.309(e); 
Combee v. Brown, 34 F.3d 1093 (Fed. Cir. 1994).  

As noted in Hodge, "the ability of the Board to render a 
fair, or apparently fair, decision may depend on the 
veteran's ability to ensure the Board has all potentially 
relevant evidence before it," and the Federal Circuit stated 
further, that some new evidence may "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge, 155 F.3d at 1363.  Given the above discussion, the 
Board finds that the evidence submitted since the last prior 
final decision in December 1996 does not satisfy this 
requirement.  

As such, the Board finds that the additional evidence 
submitted, when considered alone or in conjunction with all 
of the evidence of record, is not so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim. And, as the evidence submitted is not "new 
and material" as contemplated by law, this evidence does not 
provide a basis to reopen the veteran's claim of service 
connection for prostate cancer, to include as due Agent 
Orange exposure.  See 38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (1999).

B.  Psychiatric Disorder, to Include Alzheimer's
Type Dementia with Chronic Depression.

In a May 1957 rating decision, the RO denied the veteran 
service connection for depressive reaction on the grounds 
that he was not diagnosed with such disorder during his 
service, and that his current disorder was not linked to his 
in-service symptomatology.  Subsequently, in a May 1990 Board 
decision, the Board affirmed the RO's denial of service 
connection for a psychiatric disorder.  At present, as the 
veteran has attempted to reopen his claim of service 
connection, his case is before the Board for appellate 
review.  However, because the May 1990 Board decision is 
deemed to be a final disallowance, the appellant's claim may 
only be reopened if new and material evidence is submitted.  
See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a). 

In this case, since the May 1990 final adjudication, the 
additional evidence in the file which is related to this 
issue includes medical records from an unidentified private 
health care provider dated from September 1992 to February 
1994 describing the treatment the veteran received for 
depression and insomnia.  Notably, these records include 
December 1992 notations showing the veteran was diagnosed 
with "depression-dysthymic" secondary to physical illness.

In addition, medical records from the Columbia VAMC dated 
from April 1993 to June 1998; records from John T. Beard, 
M.D., dated from December 1995 to August 1996; a June 1997 
statement from Irene Richardson, M.D.; and an August 1997 VA 
Aid and Attendance examination report describe the status of 
and the treatment the veteran received for psychiatric 
problems, including recurrent depression, anxiety, insomnia, 
global dementing process, and possible Alzheimer's disease.

After a review of the additional evidence submitted 
subsequent to the May 1990 Board denial, the Board finds that 
the appellant has not submitted new and material evidence 
which would allow a reopening of his case.  Essentially, what 
was missing at the time of the May 1990 Board decision, and 
what continues to be missing, is competent medical evidence 
linking the veteran's current psychiatric disorder to his 
period of service. 38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1999).

As noted in Hodge, "the ability of the Board to render a 
fair, or apparently fair, decision may depend on the 
veteran's ability to ensure the Board has all potentially 
relevant evidence before it," and the Federal Circuit stated 
further, that some new evidence may "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge, 155 F.3d at 1363.  Given the above discussion, the 
Board finds that the evidence submitted since the last prior 
final decision in May 1990 does not satisfy this requirement.  

As such, the Board finds that the additional evidence 
submitted, when considered alone or in conjunction with all 
of the evidence of record, is not so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim. And, as the evidence submitted is not "new 
and material" as contemplated by law, this evidence does not 
provide a basis to reopen the veteran's claim of service 
connection for a psychiatric disorder, to include Alzheimer's 
type dementia with chronic depression.  See 38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a heart disorder, to include coronary 
artery disease with a history of myocardial infarction, 
status post coronary artery bypass graft, and hypertension, 
is denied.

New and material evidence has not been submitted to reopen 
the claim of service connection for prostate cancer, to 
include as due Agent Orange exposure psychiatric disorder, 
and the benefit sought on appeal is denied.

New and material evidence has not been submitted to reopen 
the claim of service connection for a psychiatric disorder, 
to include Alzheimer's type dementia with chronic depression, 
and the benefit sought on appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

